      Case: 4:20-cv-00654 Doc. #: 1 Filed: 05/15/20 Page: 1 of 4 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI


 FEDERICO CIAMEI,

                               Plaintiff,                     Docket No. 4:20-cv-654

        - against -                                           JURY TRIAL DEMANDED


 MULTIPLY MEDIA, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Federico Ciamei (“Ciamei” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Multiply Media, LLC (“Multiply Media” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a postured vase, owned and registered by Ciamei, a professional

photographer. Accordingly, Ciamei seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Missouri.
      Case: 4:20-cv-00654 Doc. #: 1 Filed: 05/15/20 Page: 2 of 4 PageID #: 2




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Ciamei is a professional photographer in the business of licensing his photographs

for a fee having a usual place of business at Ettore Ponti 25, Milano 20143 Italy.

       6.      Upon information and belief, Multiply Media is a domestic limited liability

company duly organized and existing under the laws of the State of Delaware with a place of

business at 6665 Delmar Blvd, Suite #3000, Saint Louis, Missouri 63130. Upon information and

belief, Multiply Media is registered with the Missouri Department of Corporations to do business

in New York. At all times material hereto, Multiply Media has operated an Instagram page at the

URL: www.Domino.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Ciamei photographed a postured vase (the “Photograph”). A true and correct copy

of the Photograph is attached hereto as Exhibit A.

       8.      Ciamei is the author of the Photograph and has at all times been the owner of all

right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-197-026.

       B.      Defendant’s Infringing Activities

       10.     Multiply Media ran an article on the Website entitled Winter Is Terrible, But

These 14 Bases Are a Reminder That Trees Will Bloom Again. See:

https://www.domino.com/content/best-vases/. The article featured the Photograph. A true and
       Case: 4:20-cv-00654 Doc. #: 1 Filed: 05/15/20 Page: 3 of 4 PageID #: 3




correct copy of the article and a screenshot of the Photograph on the Website are attached hereto

as Exhibit C.

        11.     Multiply Media did not license the Photograph from Plaintiff for its Website, nor

did Multiply Media have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

        12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

        13.     Multiply Media infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Multiply Media is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

        14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        15.     Upon information and belief, the foregoing acts of infringement by Multiply

Media have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                    PRAYER FOR RELIEF
      Case: 4:20-cv-00654 Doc. #: 1 Filed: 05/15/20 Page: 4 of 4 PageID #: 4




       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Multiply Media be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       May 15, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                          Attorneys for Plaintiff Federico Ciamei
